NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                         In the Matter of the Estate of:

                        RUMAIN BRISBON, Deceased.
                     _________________________________

                 NORA BRISBON, et al., Petitioners/Appellees,

                                         v.

                 MYKEL CHAMBERS, Respondent/Appellant.

                              No. 1 CA-CV 16-0711
                                FILED 1-18-2018


            Appeal from the Superior Court in Maricopa County
                            No. PB2015-000082
             The Honorable Edward W. Bassett, Judge Retired

                         AFFIRMED AS MODIFIED


                                    COUNSEL

Jennings, Haug & Cunningham, LLP, Phoenix
By Hillary P. Gagnon
Counsel for Petitioners/Appellees

Jenkins Law Firm, Phoenix
By LaShawn D. Jenkins
Counsel for Respondent/Appellant
                      BRISBON, et al. v. CHAMBERS
                          Decision of the Court



                      MEMORANDUM DECISION

Chief Judge Samuel A. Thumma delivered the decision of the Court, in
which Presiding Judge Paul J. McMurdie and Judge Peter B. Swann joined.


T H U M M A, Chief Judge:

¶1             Mykel Chambers appeals the superior court’s order vacating
her appointment as personal representative of the Estate of Rumain
Brisbon. For the following reasons, the order is affirmed as modified to
reflect that Chambers’ appointment was not void.

                 FACTS AND PROCEDURAL HISTORY

¶2             Brisbon was the father of four minor children. The month
after Brisbon’s death, Chambers (the mother of one of his children)
petitioned the superior court to appoint her as personal representative for
his estate. Chambers averred that her child would be entitled to priority for
appointment as personal representative but for the child’s minor age, and
that she had the right to stand in her child’s place. Chambers’ petition
identified as heirs three of Brisbon’s four minor children. The proof of
mailing stated Chambers mailed a copy of the petition to her own child (in
care of herself), to Brisbon’s mother and to two of the other three minor
children, in care of an attorney.

¶3            After a hearing on the petition, attended by Chambers and the
mother of one of the other minor children, the court found Chambers had
provided required notice and appointed Chambers personal
representative. Chambers then filed a wrongful death action on behalf of
the estate and Brisbon’s statutory beneficiaries.

¶4           The following year, Brisbon’s mother and the mothers of
Brisbon’s other three minor children (collectively Appellees) filed a petition
to remove Chambers as personal representative and appoint Brisbon’s
mother as successor personal representative. They argued two grounds for
Chambers’ removal: (1) her failure to give proper notice of her petition for
appointment to any of the minor children (except her child) and (2) her
alleged improper conduct as personal representative.




                                      2
                       BRISBON, et al. v. CHAMBERS
                           Decision of the Court

¶5           After an evidentiary hearing, the court vacated the February
2015 order appointing Chambers as personal representative, finding it was
void because the court lacked personal jurisdiction over three of Brisbon’s
children when it appointed Chambers. The court then appointed Brisbon’s
mother as successor personal representative.

¶6          This court has jurisdiction over Chambers’ timely appeal
pursuant to Arizona Revised Statutes (“A.R.S.”) section 12-2101(A)(9)
(2017).1

                                DISCUSSION

¶7            Chambers does not challenge the superior court’s decision to
remove her as personal representative, but argues the court erred by ruling
that her appointment was void.2 This court reviews de novo the superior
court’s legal conclusions. In re Estate of Rodriguez, 215 Ariz. 358, 362 n.3
(App. 2007).

¶8             Chambers initiated a formal proceeding for adjudication of
intestacy and appointment as personal representative. See A.R.S. § 14-
3203(E)(2) (stating court must conduct formal proceedings for appointment
of personal representative when priority is shared by two or more heirs and
one or more has not renounced or concurred in nominating the person who
has applied for appointment). Accordingly, Chambers was required to
notify any interested persons of the hearing on the petition. A.R.S. § 14-
3402(A); A.R.S. § 14-1401(A). The record indicates she failed to do so, with
this appeal turning on whether that failure means her appointment was
void or voidable.

¶9           The applicable statutes do not state that the appointment of a
personal representative is void if he or she fails to comply with the notice
requirement. Indeed, notice to interested parties in a probate matter is non-


1Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.

2 Appellees move to strike Chambers’ reply brief, claiming it raises new
issues and makes factual assertions not supported by the record. Although
that motion is denied, this court limits its analysis to the issues raised in the
opening brief. See Romero v. Sw. Ambulance, 211 Ariz. 200, 204 ¶ 7 n.3 (App.
2005); GM Dev. Corp. v. Cmty. Am. Mortg. Corp., 165 Ariz. 1, 4 (App. 1990).




                                       3
                       BRISBON, et al. v. CHAMBERS
                           Decision of the Court

jurisdictional and, therefore, an order issued without proper notice is
“voidable but not void ab initio.” Matter of Ivester, 168 Ariz. 323, 327(App.
1991).3 “A duly appointed representative of an estate, even if he should not
rightfully be in that office, serves with authority until he is removed; his
appointment is voidable, not void.” Duncan v. Progressive Preferred Ins. Co.
ex rel. Estate of Pop, 228 Ariz. 3, 8 ¶ 20 (App. 2011) (quoting Bennett v. Nichols,
250 S.W.3d 673, 679 (Ky. Ct. App. 2007)). As stated in Duncan, the failure to
provide proper notice to potential heirs by an estate’s special administrator
in seeking appointment “do[es] not render the appointment void.” 228
Ariz. at 8 ¶ 20; cf. Matter of Wilcox Revocable Trust, 192 Ariz. 337, 340 ¶¶ 12-
14 (App. 1998) (ruling that a party’s failure to notify all interested parties of
her request for a preliminary injunction restricting trustees’ actions did not
negate the effectiveness of the injunction as to those non-notified persons).

¶10            That such an appointment is voidable but not void is
consistent with the Arizona Probate Code’s directive that a personal
representative’s actions on behalf of an estate before he or she is properly
appointed are not void. See A.R.S. § 14-3701 (stating personal
representative’s duties and powers commence upon appointment and
relate back to give effect to acts performed prior to appointment that are
beneficial to the estate); A.R.S. § 14-3702 (stating, when a court erroneously
appoints a second personal representative before it terminates the first
personal representative’s appointment, any acts of the second personal
representative made in good faith without notice of the first appointment
“are not void for want of validity of appointment”).

¶11           Given this authority, the order appointing Chambers was
voidable (but not void), given the court lacked personal jurisdiction over
the minor heirs whom Chambers failed to notify of her petition. The court
had subject matter jurisdiction over the proceedings, see Ariz. Const. art. 6
§ 14(8); A.R.S. § 14-1302(A)(1), and personal jurisdiction over Chambers,
A.R.S. § 14-3602. Arizona law did not require the court to obtain personal
jurisdiction over all Brisbon’s heirs in order to appoint a personal
representative or administer his estate. See A.R.S. § 14-3105(B) (stating
superior court may determine any matter affecting the administration of a

3 Appellees point out that the interested party in Ivester had actual—if not
statutory—notice. That distinction, however, does not impact the court’s
statement that personal notice of probate proceedings is non-jurisdictional.
See also Ray v. Sommer, 14 Ariz. App. 160, 162 (1971) (holding appointment
of estate administrator, without notice to decedent’s husband, was
“voidable but not void”).



                                        4
                       BRISBON, et al. v. CHAMBERS
                           Decision of the Court

decedent’s estate after notice to interested persons and the proceedings will
bind notified persons, even if less than all interested persons received notice)
(emphasis added); see also A.R.S. § 14-3705 (requiring a personal
representative to notify heirs and devisees of his or her appointment within
thirty days and stating that failure to do so is “a breach of the personal
representative’s duty to the persons concerned but does not affect the
validity of the appointment or the personal representative’s powers or
other duties.”). Accordingly, although voidable, the appointment of
Chambers as personal representative was not void.

                               CONCLUSION

¶12           The order vacating Chambers’ appointment as personal
representative is affirmed as modified to reflect that the original
appointment was not void. Appellees’ request for an award of attorneys’
fees on appeal pursuant to A.R.S. § 14-1105(A) is denied because Chambers
has not acted unreasonably in this appeal. Chambers is awarded her taxable
costs upon her compliance with Arizona Rule of Civil Appellate Procedure
21.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         5